EXHIBIT 10.1
SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (the "Agreement") is entered into on the 10th day
of September, 2009, by and between Joel H. Edelson (“Buyer”) and U.S.A. Capital
Management Group, Inc. (“Seller”).


EXPLANATORY STATEMENT


WHEREAS, Seller desires to sell, and Buyer desires to acquire, all of the
outstanding common stock of Anasazi Capital Corp., on the terms described below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
conditions and promises hereinafter set forth, the parties hereto agree as
follows:


1.           PURCHASE AND SALE.


1.1           Shares.  On the terms and subject to the conditions herein
provided, Seller agrees to sell, transfer and assign to Buyer, and Buyer agrees
to purchase and acquire from Seller, on the Closing Date (as defined in Section
1.4 below), Five Million (5,000,000) shares (the “Shares”) of Common Stock of
Anasazi Capital Corp. (the “Company”).  The Company has issued and outstanding
an aggregate of Five Million (5,000,000) shares of Common Stock.


1.2           Excluded Liabilities.  Buyer will not acquire, and Seller shall
pay or cause the Company to pay, all of the Company’s liabilities as of the
Closing Date.


1.3           Purchase Price.


(1)           Purchase Price.  The aggregate purchase price for the Shares to be
sold by Seller and to be purchased by Buyer is Ten Thousand Dollars ($10,000),
which is payable upon the closing of this Agreement.


(2)           Manner of Payment.  Buyer shall pay the Purchase Price by
cashier’s check or wire transfer of immediately available funds to an account
designated by Seller.


1.4           Closing; Effective Date.  Subject to the satisfaction of the
conditions stated in Section 6, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the Seller's office at 10:00
a.m. Miami, Florida time on the date first above written (the “Closing Date”).


1.5           Transactions and Documents at Closing.


(1)           Deliveries by Seller.  At the Closing, Seller shall deliver to
Buyer:


 
(1)
the certificate representing the Shares in proper form for transfer to Buyer;



 
(2)
the resignation of the Company’s sole officer and director;



 
-1-

--------------------------------------------------------------------------------

 
 
(3)
the stock ledger, minute book, corporate seal and books and records of the
Company; and



 
(4)
a certified copy of all necessary corporate action approving the Seller’s
execution, delivery and performance of this Agreement.



(2)           Deliveries by Buyer.  At the Closing, Buyer shall deliver to
Seller:


 
(1)
payment of the Purchase Price; and



 
(2)
a certified copy of all necessary corporate action approving Buyer’s execution,
delivery and performance of this Agreement.



2.           ADDITIONAL AGREEMENTS.


2.1           Cooperation; Further Assurances.  Each of the parties hereto will
cooperate with the other and execute and deliver to the other parties hereto
such other instruments and documents, provide such other notices or
communications and take such other actions as may be reasonably requested from
time to time by any other party hereto as necessary to carry out the intended
purposes of this Agreement.


3.           REPRESENTATIONS, COVENANTS AND WARRANTIES OF SELLER.


To induce Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Seller represents and warrants to and covenant with Buyer
as follows:


3.1           Organization.  The Seller warrants that the Company is a
corporation legally formed and organized and in good standing under the laws of
the State of Florida, and has the corporate power and authority to carry on the
business it is now executing.


3.2           Execution; No Inconsistent Agreements.


(1)           The execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly and validly authorized
and approved by Seller, and this Agreement is a valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms.


(2)           The execution and performance of this Agreement by Seller does not
constitute a breach or violation of the organizational or governing documents of
Seller or the Company, or a material default under any of the terms, conditions
or provisions of (or an act or omission that would give rise to any right of
termination, cancellation or acceleration under) any agreement or obligation to
which Seller or the Company is a party.


3.3           Title to Shares.  Seller shall transfer to Buyer good and valid
title to the Shares, free and clear of all liens and encumbrances.


3.4           SEC Filings.  The Seller warrants that the Company has filed with
the United States Securities and Exchange Commission (“SEC”) a registration
statement on Form 10-SB effective pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the Company meets the criteria of a
reporting company, as established under Section 12(g) of the Exchange Act.  The
Seller warrants that the Company is current on all reports required to be filed
by it pursuant to Sections 13 and 15 of the Exchange Act.
 
-2-

--------------------------------------------------------------------------------

 


3.5           No Litigation.  The Seller warrants that the there are no legal
actions, suits, arbitrations, or other administrative, legal or governmental
proceedings threatened or pending against the Company and/or Seller or against
the Seller or other employee, officer, director or stockholder of
Company.  Additionally, Seller is not aware of any facts which may/might result
in or form a basis of such action, suit, arbitration or other proceeding on any
basis whatsoever.


3.6           No Subsidiaries.  The Seller warrants that the Company has no
subsidiaries or any direct or indirect ownership interest in any other
corporation, partnership, association, firm or business in any manner.


3.7           No Employee Benefits.  The Seller warrants that the Company and/or
Seller does not have in effect, nor has any present intention to put into effect
any employment agreements, deferred compensation, pension retirement agreements
or arrangements, options arrangements, bonus, stock purchase agreements,
incentive or profit–sharing plans.


3.8           No Finder’s Fees.  The Seller warrants that no person or entity
has, or will have, any right, interest or valid claim against the Company for
any commission, fee or other compensation in connection with the sale of the
Shares herein, as a finder or broker or in any similar capacity as a result of
any act or omission by the Company and/or Seller or anyone acting on behalf of
the Company and/or Seller.


3.9           No Third Party Agreements.  The Seller warrants that the Company
has not conducted any business and/or entered into any agreements with third
parties.


3.10           No Liabilities or Assets.  Seller warrants that the Company is
being transferred to Buyer with no liabilities and little or no assets.


3.11           Warranty.  The Seller warrants that the Seller shall defend and
hold Buyer and the Company harmless against any action by any third party
against either of them arising out of, or as a consequence of, any act or
omission of Seller or the Company prior to, or during the closing contemplated
by this Agreement.


4.           REPRESENTATIONS, COVENANTS AND WARRANTIES OF BUYER.


To induce Seller to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer represents and warrants to and covenants with Seller
as follows:


4.1           Authorization.   Buyer warrants that he has the power and
authority to execute and deliver this Agreement, to perform his obligations
hereunder and to consummate the transactions contemplated hereby.


4.2            Execution; No Inconsistent Agreements; Etc.


(1)           The execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly and validly authorized
and approved by Buyer and this Agreement is a valid and binding agreement of
Buyer, enforceable against Buyer in accordance with its terms.


(2)           The execution and delivery of this Agreement by Buyer does not,
and the consummation of the transactions contemplated hereby will not,
constitute a breach or violation under any of the terms, conditions or
provisions of (or an act or omission that would give rise to any right of
termination, cancellation or acceleration under) any agreement or obligation to
which Buyer is a party.


 
-3-

--------------------------------------------------------------------------------

 
4.3           Investment Representation.  Buyer understands and acknowledges
that (a) the Shares have not been registered under the Securities Act, or under
any state securities laws in reliance upon exemptions provided thereunder and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations, as
applicable, and (b) the representations and warranties contained herein are
being relied upon by the Seller as a basis for the exemption for the transfer of
the Shares pursuant to this Agreement under the registration requirements of the
Securities Act and any applicable state securities laws.  Buyer is acquiring the
Shares for Buyer's own account for the purpose of investment and not with a view
to, or for sale in connection with, any distribution thereof in violation of the
Securities Act.  Buyer has had the opportunity to review the books and records
of the Company and has been furnished or provided access to such relevant
information that Buyer has requested.  Buyer is knowledgeable, sophisticated and
experienced in business and financial matters of the type contemplated by this
Agreement and is able to bear the risks associated with an investment in the
Company.  Buyer has considered the investment in the Shares and has had an
opportunity to ask questions of and receive answers from the sole officer and
director of the Company about the Shares and the business and financial
condition of the Company sufficient to enable it to evaluate the risks and
merits of its investment in the Company.


4.4           Status of Buyer.  Buyer is an “accredited investor" within the
meaning of Rule 501 promulgated under the Securities Act.


4.5           No Solicitation.  Buyer warrants that at no time was Buyer
presented with, or solicited by or through any leaflet, public promotional
message or any other form of general solicitation or advertising promoting the
sale of the Shares that are the subject of this Agreement.


4.6           Rule 144.  Buyer hereby represents his acknowledgment and consent
that the Shares that are the subject of this Agreement, are deemed to be
“restricted securities” pursuant to Rule 144 of the Securities Act of 1933, as
amended (the “Securities Act”), and, therefore, will transfer to Buyer upon
Closing subject to the resale requirements of Rule 144.


4.7           SEC Filings.  Buyer hereby represents and warrants, under penalty
of perjury, that he will file any and all documents required by the SEC to
record the sale and transfer of ownership of the Company, and the change in
corporate governance of the Company, in a timely and fully compliant manner.


4.8           No Finder’s Fees.  Buyer warrants that no person or entity has, or
will have, any right, interest or valid claim against Seller for any commission,
fee or other compensation in connection with the sale of the Shares herein, as a
finder or broker or in any similar capacity as a result of any act or omission
by Buyer or anyone acting on behalf of Buyer.


5.           BUYER'S ACCESS TO INFORMATION AND ASSETS.  Buyer and its authorized
representatives, at Buyer’s own expense, shall have access to the books,
records, employees, counsel, accountants, and other representatives of the
Company at all times reasonably requested by Buyer for the purpose of conducting
an investigation of the Company's financial condition, corporate status,
operations, business, assets and properties.


6.           CLOSING CONDITIONS.


6.1           Conditions to Obligations of Seller.  The obligations of Seller to
carry out the transactions contemplated by this Agreement are subject, at the
option of Seller, to the following conditions:


(1)           Buyer shall have furnished Seller with a certified copy of all
necessary action, if any, on its behalf approving its execution, delivery and
performance of this Agreement.


(2)           All representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing, as if such representations and warranties were made at and as of the
Closing, and Buyer shall have performed and satisfied in all material respects
all covenants and agreements required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing; provided, however, that Seller
shall not be entitled to refuse to consummate the transactions contemplated by
this Agreement in reliance upon its own breach or failure to perform.


 
-4-

--------------------------------------------------------------------------------

 
(3)           Buyer shall have executed and delivered to Seller the documents
referred to in Section 1.5(2).


6.2           Conditions to Obligations of Buyer.  The obligations of Buyer to
carry out the transactions contemplated by this Agreement are subject, at the
option of Buyer, to the satisfaction of the following conditions:


(1)           Seller shall have furnished Buyer with a certified copy of all
necessary corporate action on its behalf approving its execution, delivery and
performance of this Agreement.


(2)           All representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing, as if such representations and warranties were made at and as of the
Closing, and Seller shall have performed and satisfied in all material respects
all agreements and covenants required by this Agreement to be performed and
satisfied by Seller at or prior to the Closing; provided, however, that Buyer
shall not be entitled to refuse to consummate the transactions contemplated by
this Agreement in reliance upon its own breach or failure to perform.


(3)           Seller shall have executed and/or delivered to Buyer the documents
referred to in Section 1.5(1).


7.           MISCELLANEOUS.


7.1           Notices.


(1)           All notices, requests, demands, or other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person, one (1) business day after the date
of mailing by Federal Express or other reputable overnight courier service or
upon the expiration of three (3) days after the date of posting, if mailed by
certified mail return receipt requested, postage prepaid, to the parties at the
following addresses:
*

 
(i)  If to Seller:
U.S.A. Capital Management Group, Inc.
18101 Von Karman Avenue, Suite 330
Irvine, California 92612



 
(ii)  If to Buyer:
Joel H. Edelson
513 Vintage Way
Brandon, Florida  33511



(2)           Any party may change the address to which notices, requests,
demands or other communications to such party shall be delivered or mailed by
giving notice thereof to the other parties hereto in the manner provided herein.


7.2           Counterparts; Entire Agreement; Amendment.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same agreement.  This
Agreement supersedes all prior discussions and agreements between the parties
with respect to the subject matter hereof, and this Agreement contains the sole
and entire agreement among the parties with respect to the matters covered
hereby.  This Agreement shall not be altered or amended except by an instrument
in writing signed by or on behalf of all of the parties hereto.
 
-5-

--------------------------------------------------------------------------------

 


7.3           Governing Law; Venue.  The validity and effect of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida.  Each party irrevocably and unconditionally: (a) agrees
that any legal proceeding relating to this Agreement must be brought in the
state courts in Miami, Florida, or the United States District Court for the
Southern District of Florida; (b) consents to the jurisdiction of each such
court in any suit, action or proceeding; (c) waives any objection which it may
have to the laying of venue of any proceeding in any such court; and (d) agrees
that service of any court paper may be effected on it by mail, or in such other
manner as may be provided under applicable laws or court rules in the State of
Florida.


7.4           Successors and Assigns; Assignment.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, legal representatives, and successors; provided,
however, that no party hereto may assign or transfer this Agreement or any of
its rights hereunder, in whole or in part, except upon the prior written consent
of the other party hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


SELLER:


U.S.A. CAPITAL MANAGEMENT GROUP, INC.




By:           /s/ Paul Garcia                                           
     Paul Garcia, President


BUYER:




   /s/ Joel H.
Edelson                                                                
JOEL H. EDELSON
 
-6-

--------------------------------------------------------------------------------

 